DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed 06/28/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, “wherein said amount of BHT is 0.1 to 0.5 weight%”.  Dependent claim 6 recites, “wherein the BHT is present in an amount of about 0.1 wt%”.  Claim 6 fails to further limit claim 1 insofar as the term “about” is inclusive of amounts above and below the recited number.  In other words, claim 6 about 0.04 wt%” for the pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, which includes amounts outside the 0.02 to 0.4 range recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103---Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 6, 7, 9-11, 23, 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geria et al., (US 4,511,554, cited in IDS) in view of Ciba (Tinogard TT, 2009, cited in IDS) and further in view of Magnant et al. (US 2007/0009459).
	Geria et al. teaches a “non-staining antiperspirant stick composition” containing a “non-staining emollient system comprising a volatile silicone oil” (Abstract).
	Geria et al. teaches a specific embodiment of an antiperspirant stick composition comprising 22% aluminum chlorohydrate (aluminum containing active), 27% stearyl alcohol (wax), 2% FT-300 Wax (synthetic Paraffin Wax) (gelling agent), 2% G-2162, 1% perfume, 0.05% Ionol CP (butylated hydroxytoluene; antioxidant), 20% Procetyl AWS, 10% F-251 Silicone (volatile silicone),  15.95% Ucon 50-HB-660 (col. 5, Example 1).
	Since the composition is “non-staining” the artisan would have expected the composition to reduce or eliminate yellow discoloration on clothing.
	This embodiment is iron free and thus expected to have less than 20 ppm iron, as per claim 9.
Concerning butylated hydroxytoluene (Ionol CP), the prior art does not limit the amount of this compound in the compositions via a concentration range.  However, since antioxidants act as free radical scavengers to inhibit the rancidity of cosmetic compositions, it would have been obvious to increase the amount in the examples, as claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

	Concerning claim 10, it is unclear what would have been the payout, glide or flakeoff of the prior art composition.  As the PTO lacks resources to test the prior art compositions for these properties, the burden is on applicant to prove that the prior art antiperspirant stick lack the claimed properties (MPEP 2145; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 
	Concerning claim 11, the C31H64 hydrocarbon (n=31) is a typical component of paraffin wax. The synthetic waxes or waxy materials “will comprise about 10.0% to about 35.0% by weight” (col. 4, lines 50-52) or “0.50% to about 10.0%” (Id. lines 60-64), as per claim 24.
	The principle active ingredient also includes “aluminum/zirconium/glycine antiperspirant complexes” (col. 4, lines 4-8), and may be present in “the preferred range being between about 15.0% and 25.0%” (col. 4, lines 30-33), as per claim 24.
	
	Geria et al. does not teach pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate.
	
	Ciba teaches a “non yellowing” antioxidant for “personal care products”, i.e. Tinogard® TT, which has the INCI name “Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate”.  The product “can be used in oil based formulations to prevent discoloration and fragrance deterioration” (see 2nd paragraph of brochure). Ciba recommends a concentration of “0.01% - 0.1%”, which makes obvious the claimed range of 0.02 to 0.04, as well as amounts recited in claims 6, 23, 25, 26.



	The combination of Geria et al. and Ciba does not teach citric acid.

	Magnant et al. teaches stabilized antiperspirant compositions containing soy products, where one or more antiperspirant agents include “aluminum chlorhydrate” (Abstract).
	The compositions of Magnant et al. comprise citric acid as a deodorizing agent (p. 2, para. [0028]), which may be present from “0.01 to 90%” (Id. para. [0027]), and a chelating agent (p. 4, para. [0065]; clm. 7), which may be present “from about 0.001% to about 20%” (Id. para. [0066]). Here the amount of citric acid is prima facie obvious insofar as it overlaps with the claimed range, i.e. 0.01 to 0.1%.
	Magnant et al. also teaches use of antioxidants, including butylated hydroxytoluene, which may be present “from about 0.001% to about 20%, by weight” (p. 4, para. [0064]), as per claims 23, 25-26, and soybean oil (p. 3, para. [0033]), which may be present from 2-6% of the composition (Id. para. [0040]). Since the oils can be “saturated, straight, or branched” (p. 3, para. [0033]), it would have been obvious to use a hydrogenated soybean oil, as per claims 11, 24, 27.

	It would have also been obvious to modify the amount of butylated hydroxytoluene to 0.1% as claimed since this amount falls within the prior art range of antioxidants suitable for antiperspirant compositions, as taught by Magnant et al.
	Further, it would have been obvious to add hydrogenated soybean oil to the compositions of Geria et al. based on its recognized suitability for use in antiperspirant compositions, as taught by Magnant et al.

2) Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geria et al., (US 4,511,554, cited in IDS), Ciba (Tinogard TT, 2009, cited in IDS) and Magnant et al. (US 2007/0009459) as applied to claim 1, 6, 7, 9-11, 23, 27 above, and further in view of Taira (US 2007/0253922).
	The combination of Geria et al., Ciba, Magnant et al., which is taught above, differs from claims 24-26 insofar as it does not teach C12-C15 alkyl benzoate.

	Taira teaches antiperspirant/deodorant stick compositions (Abstract), including “aluminum zirconium tetrachlorohydrate/glycine complex” (p. 2, para. [0028]).  
	Taira teaches use of non-volatile cosmetic oils for “obtaining emollient effect” (p. 3, para. [0043]), where suitable non-volatile cosmetic oils include “C12-C15 alkyl benzoate” (p. 3, para. [0050]), where non-volatile cosmetic oils are present “preferably from 1 to 30 wt%”, as per claim 24.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add C12-C15 alkyl benzoate of Taira to the compositions of Geria et al. based on its recognized suitability for it intended use in antiperspirant compositions, as taught by Taira.

	Response to Arguments
	Applicant argues that the claimed invention provides unexpected results, which overcomes the obviousness rejection.  Applicant argues that the showing in the instant specification reduced or eliminated yellow staining on clothing from the combination of BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate is unexpected despite the teaching in the prior art of that pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, i.e. Tinogard TT is a non-yellowing antioxidant that functions to prevent discoloration.  According to applicant, the use of Tinogard TT is limited to bar soap and the effect seen in applicant’s antiperspirant is therefore unexpected (p. 6-8).
	The Examiner disagrees.
	The CIBA reference teaches Tinogard TT as a non-yellowing antioxidant for “personal care products”, which includes antiperspirants. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612